Order, entered on August 14, 1958, which granted the motion of the infant plaintiff for leave pursuant to section 50-e of the General Municipal Law to serve a late notice of claim unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion denied, with $10 costs, on the authority of Matter of Ringgold v. New York City Tr. Auth. (286 App. Div. 806). Concur — Rabin, J. P., Valente, McNally and Stevens, JJ.; Eager, J., concurs in the following memorandum: I concur under constraint to follow the holding in Matter of Ringgold v. New York City Tr. Auth. (286 App. Div. 806), which represents the law applicable to this application in the First Judicial Department.